Citation Nr: 0807402	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Basic eligibility to receive Department of Veterans 
Affairs (VA) nonservice-connected death pension.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include burial allowance.  

3.  Entitlement to a plot allowance.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1982.  
He died June 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a videoconference hearing at the RO 
in January 2008 before the undersigned Law Judge. 

The issues of entitlement to service connection for the cause 
of the veteran's death, to include burial allowance, and 
entitlement to a plot allowance, are remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



FINDINGS OF FACT

1.  The veteran's Report of Discharge (DD Form 214) certified 
that his active military service was from July 1978 to July 
1982.

2.  The veteran had no qualifying military service during a 
period of war.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

However, as the Board finds that the claim of entitlement to 
death pension benefits must be denied as a matter of law, 
there is no reasonable possibility that further assistance 
would aid the appellant in substantiating her claim.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Eligibility for Death Pension Benefits

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  The 
appellant, the veteran's surviving spouse, is seeking a death 
pension based on the veteran's service.

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  It 
is not disputed that the appellant's deceased husband was a 
veteran who had honorable active military service.

The veteran's verified active military service was from July 
1978 to July 1982.  He died June 2004.

While the Board notes that the veteran's wife testified that 
he had service in the Reserves, to possibly include reserve 
service in the 1990's, as he went away on weekends, 
applicable law requires that a veteran must be on active duty 
status, which means full-time duty in the Armed Forces, other 
than active duty for training.  See 38 U.S.C.A. § 101(21).  
Being in the reserve is not active duty and as such does not 
qualify for consideration as wartime service.  Therefore, the 
appellant is not entitled by law to a death pension, based on 
the veteran's lack of wartime service.

Accordingly, as the veteran did not have verified wartime 
service, the basic eligibility requirements for establishing 
entitlement to VA nonservice-connected death pension benefits 
have not been met, and there is no authority in the law for 
award of such benefits without such service.  Thus, the 
appellant's claim fails due to a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the 
appeal to the Board is terminated).  The appellant's claim 
for a death pension based on wartime service lacks legal 
merit and entitlement under the law and therefore, her claim 
for death pension must be denied.


ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.  


REMAND

As it relates to the issues of entitlement to service 
connection for the cause of the veteran's death, to include 
burial allowance, and entitlement to a plot allowance, proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The appellant has not been provided with a VCAA notice letter 
regarding her claims for service connection for the cause of 
the veteran's death, to include burial allowance, and 
entitlement to a plot allowance.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a VCAA 
notice letter regarding her claim for 
service connection for the cause of the 
veteran's death, to include burial 
allowance, and entitlement to a plot 
allowance.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.   

As to the cause of death claim, the 
notice should further include: (1) a 
statement of the conditions, if any, for 
which the veteran was service-connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate such 
a claim based on a previously service-
connected condition, if applicable; and 
(3) an explanation of the evidence and 
information required to substantiate a 
cause of death claim based on a condition 
not yet service-connected.   See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

2. After completion of the above, if the 
appeal is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


